            Case 2:21-cv-00227-RMP                     ECF No. 1-2         filed 07/29/21     PageID.32 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                    Eastern District
                                                    __________ DistrictofofWashington
                                                                            __________

THE ESTATE OF ETHAN AUSTIN MURRAY, by and                              )
through its personal representative, Justin L. Murray;                 )
JUSTINE L. MURRAY, in her individual capacity; and                     )
MARK JENTSCH, in his individual capacity,                              )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No.
                                                                       )
SPOKANE COUNTY; and JOSEPH M. WALLACE, in                              )
his individual capacity,                                               )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) SPOKANE COUNTY
                                           c/o Spokane County Auditor's Office
                                           1116 West Broadway, 1st Floor, County Courthouse
                                           Spokane, Washington 99260




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Fred P. Langer                     Braden Pence               Kevin O'Connor
                                           Nelson Langer Engle             The Mazzone Law Firm   O'Connor Law Firm, Ltd.
                                           12055 15th Ave NE, #100         3002 Colby Ave, #302   19 S. LaSalle St., #1400
                                           Seattle, WA 98125               Everett, WA 98201      Chicago, IL 60603
                                           FredL@NLELaw.com                BradenP@mazzonelaw.com Firm@KOConnorlaw.com


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT




Date                                                                             SEAN F. McAVOY, Clerk
             Case 2:21-cv-00227-RMP                      ECF No. 1-2       filed 07/29/21          PageID.33 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

           ’ I personally served the summons on the individual at (place)
                                                                                      on (date)                            ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                           , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                      on (date)                            ; or

           ’ I returned the summons unexecuted because                                                                                   ; or

           ’ Other (specify):
                                                                                                                                                .


           My fees are $                           for travel and $                       for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.




 Date                                                            Server’s signature



                                                                 Printed name and title




                                                                 Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                           Reset
